Citation Nr: 0311528	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a skull fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision, which denied 
service connection for residuals of a skull fracture.  

In July 1998, Board denied the veteran's claim of service 
connection for residuals of a skull fracture.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  

The Court, in a March 2001 Order, granted the Appellee's 
Motion for Remand and to Stay Proceedings, vacating the 
Board's decision and remanding the case to the Board for 
additional proceedings.  

In May 2002, the Board remanded the case to the RO for 
additional development.  

It is noted that the issue of service connection for a heart 
disorder was also on appeal to the Board, but after 
additional development was accomplished, the RO granted 
service connection in a January 2003 decision.  

The present appeal is before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  



FINDING OF FACT

The currently demonstrated skull fracture residuals, 
consisting of a well-healed scar, lytic defect in the right 
skull and headaches, are not shown to have had their clinical 
onset in service or to have undergone an increase in severity 
during his period of active military service.  



CONCLUSION OF LAW

The veteran is not shown to have residual skull fracture 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may any residuals be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from April 1963 to March 
1965.  

The medical records from Duke Hospital, dated in September 
1958, show that the veteran sustained a depressed right 
frontoparietal fracture of the skull, with extension into the 
frontal sinus, when a falling tree branch struck him on the 
top of the head.  He underwent surgery, with elevation of the 
depressed skull fracture.  Postoperatively, his course was 
uncomplicated, and he developed no other evidence of 
intracranial injury.  

The service medical records show that, on a January 1962 
physical examination for pre-enlistment purposes, the 
veteran's head was normal.  On a Report of Medical History at 
that time, he denied ever having had frequent or severe 
headaches.  The veteran did report having had a history of a 
compressed skull fracture, and the examiner indicated that it 
was not considered disabling at that time.  

On an April 1963 physical examination for enlistment 
purposes, the veteran's head was normal.  On a Report of 
Medical History at that time, he denied ever having had 
frequent or severe headaches.  The remaining service records 
are negative for any complaints, clinical findings or 
diagnosis referable to the pre-existing skull fracture.  On a 
January 1965 physical examination for separation purposes, 
the veteran's head was normal.  On a Report of Medical 
History at that time, he denied ever having had frequent or 
severe headaches.  

In October 1996, the RO received the veteran's claim of 
service connection for a skull fracture.  

In a March 1997 decision, the RO denied service connection 
for residuals of a skull fracture.  

In a May 1997 statement, the veteran expressed his 
disagreement with the RO's decision, contending that the 
residuals of his skull fracture in September 1958 should have 
precluded him from military service.  He argued that military 
service had aggravated his condition and that the helmet he 
had to wear in service caused his head to hurt.  He indicated 
that he still experienced occasional headaches and took 
Tylenol for pain.  

In a July 1997 substantive appeal statement, the veteran 
asserted that he never should have been drafted into service 
with his residuals of a skull fracture.  He stated that 
service aggravated his head injury and that headaches were a 
residual of that injury and aggravation.  He stated that he 
told a doctor, at the time of his military induction, about 
his head injury but that the doctor made no attempt to 
examine him or ask further questions.  

In an August 1997 letter, the RO requested the veteran to 
furnish additional information or evidence concerning 
treatment for his residuals of a skull fracture.  The veteran 
responded in October 1997, stating that he had no additional 
medical evidence to submit and that all available medical 
evidence had been presented.  

In May 2002, the Board remanded the case to the RO for 
additional development of the record.  

In a June 2002 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which enhances the VA's obligation to notify him 
about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him in obtaining 
evidence for his claim.  The RO requested that the veteran 
furnish information regarding treatment for his residuals of 
a skull fracture since service.  He did not reply.  

On a September 2002 VA fee-basis examination, the veteran 
reported that he fractured his skull in 1958 or 1959 and 
presently experienced headaches, which occurred one or two 
times per month and lasted one to two hours.  He indicated 
that he usually took Tylenol to relieve the pain, lay down 
and closed his eyes.  

A physical examination showed a surgical scar extending from 
the right frontal area to the parietal area, measuring 10 cm. 
in length.  X-ray studies of the skull showed a 3.5 cm. 
operative or lytic defect in the right skull.  The impression 
was that of status post surgery of the skull due to fracture 
with residuals of well-healed scar extending from the right 
frontal area to the parietal area, lytic defect in the right 
skull and headaches.  

The examiner opined that it was more likely than not that the 
veteran's scar and recurrent headaches of once to twice per 
month were due to a pre-service skull fracture that was a 
result of an in-service aggravation.  He remarked that the 
veteran had fractured his skull in an injury in 1958-59 and 
had a diagnosis of compressed skull fracture in 1962.  He 
stated that the residuals were a well-healed scar, lytic 
defect in the right skull and headaches.  

Subsequently, the VA examiner was asked to clarify his 
opinion; that is, whether it was provided based solely on the 
history given by the veteran or on medical evidence of record 
to support that an aggravation occurred.  

In a January 2003 addendum to the examination report, the VA 
examiner answered that, based on the physical examination and 
history given by the veteran, it was his opinion that it is 
more likely than not that the veteran's scar and recurrent 
headaches of once to twice per month were due to pre-service 
skull fracture and surgery.  

The examiner stated that there was no medical evidence of 
record to support that an aggravation had occurred in 
service.  He added that the veteran's scar was, in fact, 
secondary to his injury and surgery.  

In regard to the veteran's headaches, the examiner stated 
that it was well known that a patient could experience 
constant recurrent headaches following major trauma or head 
injury, but that in the veteran's case there was no medical 
evidence to support an aggravation occurring in service.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in March and May 1997), Statement of the 
Case (in June 1997), and Supplemental Statement of the Case 
(in February 2003), the RO has notified him of the evidence 
needed to substantiate his claim.  Further, in a June 2002 
letter, the RO informed the veteran of what information or 
evidence was needed from him and what the VA would do to 
assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from private 
medical providers).  The RO has also sought and obtained an 
examination, to include that conducted in September 2002, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, but 
he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The veteran contends that he has residuals of a skull 
fracture that were aggravated by active service and asserts 
that he should never have been drafted in the service on 
account of his condition.  He states that he still had 
occasional headaches that were aggravated during service.  

The service medical records show that, during a pre-
enlistment physical examination in January 1962, the veteran 
reported a history of a skull fracture, but his head was 
evaluated as normal at that time.  In fact, there were no 
complaints, findings, or diagnosis referable to skull 
fracture residuals, including headaches, on any service 
medical records.  

There are no post-service records showing treatment of 
residuals of a skull fracture, including headaches.  On a 
September 2002 VA fee-basis examination, the veteran 
complained of having headaches, for which he took Tylenol.  
The examiner opined, after a review of the claims folder, 
that there was no medical basis on which to conclude that the 
veteran's skull fracture residuals of a well-healed scar, 
lytic defect in the right skull, and headaches were 
aggravated during service.   

In review, the veteran sustained a skull fracture in 1958, 
five years before his enlistment in service.  His fracture 
was noted on a pre-enlistment examination in January 1962, 
but it was considered non-disabling.  There were no further 
references to the skull fracture or its residuals until the 
veteran filed his claim of service connection in 1996, more 
than 30 years after his discharge from service.  

A September 2002 VA fee-basis examiner identified the 
veteran's skull fracture residuals but identified no medical 
evidence that such residuals had increased in severity during 
the veteran's period of service.  

Considering the veteran's medical history prior, during, and 
after service, it is the Board's judgment that there is no 
convincing evidence to show that the veteran has residual 
skull fracture disability that was incurred in or aggravated 
by his military service.  

Although the veteran claims that he has residuals of a skull 
fracture that were aggravated during service, he, being a 
layman, has no expertise to give an opinion as to such 
questions of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran does not 
currently have skull fracture residuals that were incurred in 
his period of military service or had increased in severity 
during service.  In short, the claimed disability is not 
shown to have been incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim of 
service connection for residuals of a skull fracture, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of a skull fracture is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

